DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-15 of U.S. Patent No. 11,018,822.
For Claim 1, although this claim is not identical to Claim 1 of U.S. Patent No. 11,018,822, this claim is not patentably distinct from Claim 1 of U.S. Patent No. 11,018,822 because Claim 1 is an obvious variant of Claim 1 of Patent No. 11,018,822.  Please see further analysis in table below.

Instant Application
USPN 11,018,822
1. A method performed by a user equipment (UE) operating in a wireless communication system, the method comprising: receiving, from a base station (BS), sounding reference signal (SRS) resource configuration 

and determining whether a guard period related to the at least one SRS resource is configured, wherein based on the at least one SRS resource being related to antenna switching, the guard period is configured adjacent in time to a SRS resource among the at least one SRS resource, wherein based on the guard period being configured, and based on the guard period overlapping in time with at least one physical uplink control channel (PUCCH) symbol which is to be used for transmitting a PUCCH:

 i) the configuration of the guard period is regarded as the same as the configuration of the SRS resource in association with a priority rule between the PUCCH and the guard period, 





and determining that a guard period, related to antenna switching for the transmission of the SRS, is configured adjacent in time to a SRS resource among the at least one SRS resource, wherein based on the guard period being configured adjacent in the SRS resource, and based on the guard period overlapping in time with at least one physical uplink control channel (PUCCH) symbol which is to be used for transmitting a PUCCH: 














For Claim 2, the limitation of “wherein the SRS resource configuration information further includes information regarding a usage of the at least one SRS resource, and wherein the guard period is configured for the antenna switching based on the usage of the at least one SRS resource” is identical to claim 2 of Patent 11,018,822.
For Claim 4, the limitation of “wherein, based on the PUCCH being configured for the beam failure recovery, a guard period and a SRS resource that are overlapped with the PUCCH are dropped” is identical to claim 4 of Patent 11,018,822.
For Claim 5, the limitation of “wherein a number of symbols of the guard period is configured based on a subcarrier spacing which is configured for the transmission of the SRS” is identical to claim 5 of Patent 11,018,822.
For Claim 6, the limitation of “wherein the number of symbols of the guard period is one or two” is identical to claim 6 of Patent 11,018,822.
For Claim 7, the limitation of “wherein SRS resource sets, including the at least one SRS resource, are configured by the SRS resource configuration information, and wherein configuration information for the guard period is configured, via a higher layer signaling, for each of the SRS resource sets” is identical to claim 7 of Patent 11,018,822.
For Claim 8, the limitation of “wherein the configuration information for the guard period includes at least one of (i) a starting position index of the guard period, (ii) the number of symbols of the 
For Claim 9, the limitation of “wherein the priority rule between the PUCCH and the SRS in the SRS resource adjacent in time to the guard period is configured such that: (i) for aperiodic SRS overlapping in time with the PUCCH carrying only semi-persistent CSI reports, the UE does not transmit the PUCCH, (ii) for aperiodic SRS overlapping in time with the PUCCH carrying only periodic CSI reports, the UE does not transmit the PUCCH. (iii) for semi-persistent SRS overlapping in time with the PUCCH carrying only CSI reports, the UE does not transmit the semi-persistent SRS, and (iv) for periodic SRS overlapping in time with the PUCCH carrying only CSI reports, the UE does not transmit the periodic SRS” is identical to claim 9 of Patent 11,018,822.
For Claim 10, the limitation of “wherein the priority rule between the PUCCH and the guard period is identically configured to the priority rule between the PUCCH and the SRS in the SRS resource adjacent in time to the guard period such that: (i) for the guard period being adjacent to the SRS resource with aperiodic SRS, and overlapping in time with the PUCCH carrying only semi-persistent CSI reports, the UE does not transmit the PUCCH, and (ii) for the guard period being adjacent to the SRS resource with aperiodic SRS, and overlapping in time with the PUCCH carrying only periodic CSI reports, the UE does not transmit the PUCCH” is identical to claim 10 of Patent 11,018,822.
For Claim 11, the limitation of “wherein based on the at least one SRS resource being related to the antenna switching, each SRS resource of the at least one SRS resource is related to a different antenna of the UE for the transmission of the SRS” is an obvious variant of claim 12 of Patent No. 11,018,822.
For Claim 12, although this claim is not identical to Claim 11 of U.S. Patent No. 11,018,822, this claim is not patentably distinct from Claim 11 of U.S. Patent No. 11,018,822 because Claim 12 is an obvious variant of Claim 11 of Patent No. 11,018,822.  Please see further analysis in table below.

Instant Application
USPN 11,018,822
12. At least one non-transitory computer-readable media storing instructions that, when executed by at least one processor, perform operations comprising: 






receiving, from a base station (BS), sounding reference signal (SRS) resource configuration information for at least one SRS resource for transmission of an SRS; 

and determining whether a guard period related to the at least one SRS resource is configured, wherein based on the at least one SRS resource being related to antenna switching, the guard period is configured adjacent in time to a SRS resource among the 

i) the configuration of the guard period is regarded as the same as the configuration of the SRS resource in association with a priority rule between the PUCCH and the guard period, 

and ii) the priority rule between the PUCCH and the guard period is identically configured to a priority rule between the PUCCH and the SRS in the SRS resource adjacent in time to the guard period.


receiving, from a base station (BS), sounding reference signal (SRS) resource configuration information for at least one SRS resource for transmission of an SRS; 

and determining whether a guard period, related to antenna switching for the transmission of the SRS, is configured adjacent in time to a SRS resource among the at least one SRS resource, wherein based on the guard period being configured adjacent in time to 








a priority rule between the PUCCH and the guard period is identically configured to a priority rule between the PUCCH and the SRS in the SRS resource adjacent in time to the guard period.


For Claim 13
For Claim 14, the limitation of “wherein the PUCCH is for a channel state information (CSI) reporting or a beam failure recovery” is identical to claim 13 of Patent 11,018,822.
For Claim 15, the limitation of “wherein a number of symbols of the guard period is configured based on a subcarrier spacing which is configured for the transmission of the SRS” is identical to claim 14 of Patent 11,018,822.
For Claim 16, the limitation of “wherein the priority rule between the PUCCH and the SRS in the SRS resource adjacent in time to the guard period is configured such that: (i) for aperiodic SRS overlapping in time with the PUCCH carrying only semi-persistent CSI reports, the UE does not transmit the PUCCH, (ii) for aperiodic SRS overlapping in time with the PUCCH carrying only periodic CSI reports, the UE does not transmit the PUCCH, (iii) for semi-persistent SRS overlapping in time with the PUCCH carrying only CSI reports, the UE does not transmit the semi-persistent SRS, and (iv) for periodic SRS overlapping in time with the PUCCH carrying only CSI reports, the UE does not transmit the periodic SRS” is identical to claim 9 of Patent 11,018,822.
For Claim 17, the limitation of “wherein the priority rule between the PUCCH and the guard period is identically configured to the priority rule between the PUCCH and the SRS in the SRS resource adjacent in time to the guard period such that: (i) for the guard period being adjacent to the SRS resource with aperiodic SRS, and overlapping in time with the PUCCH carrying only semi-persistent CSI reports, the UE does not transmit the PUCCH, and (ii) for the guard period being adjacent to the SRS resource with aperiodic SRS, and overlapping in time with the PUCCH carrying only periodic CSI reports, the UE does not transmit the PUCCH” is identical to claim 10 of Patent 11,018,822.
For Claim 18, although this claim is not identical to Claim 15 of U.S. Patent No. 11,018,822, this claim is not patentably distinct from Claim 15 of U.S. Patent No. 11,018,822 because Claim 18 is an obvious variant of Claim 15 of Patent No. 11,018,822.  Please see further analysis in table below.

Instant Application
USPN 11,018,822
18. An apparatus comprising: at least one processor; and at least one memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor, perform operations comprising: 




receiving, from a base station (BS), sounding reference signal (SRS) resource configuration information for at least one SRS resource for transmission of an SRS; 


and determining whether a guard period related to the at least one SRS resource is configured, wherein based on the at least one SRS resource being related to antenna switching, the guard period is configured adjacent in time to a SRS resource among the 

i) the configuration of the guard period is regarded as the same as the configuration of the SRS resource in association with a priority rule between the PUCCH and the guard period, and 

ii) the priority rule between the PUCCH and the guard period is identically configured to a priority rule between the PUCCH and the SRS in the SRS resource adjacent in time to the guard period.


transmitting, to a user equipment (UE), sounding reference signal (SRS) resource configuration information for at least one SRS resource for the UE to perform transmission of an SRS; 

and determining whether a guard period, related to antenna switching for the transmission of the SRS, is configured adjacent in time to a SRS resource among the at least one SRS resource, wherein based on the guard period being configured adjacent in time to 









a priority rule between the PUCCH and the guard period is identically configured to a priority rule between the PUCCH and the SRS in the SRS resource adjacent in time to the guard period.


For Claim 19, the limitation of “wherein the priority rule between the PUCCH and the SRS in the SRS resource adjacent in time to the guard period is configured such that: (i) for aperiodic SRS overlapping in time with the PUCCH carrying only semi-persistent CSI reports, the UE does not transmit the PUCCH, (ii) for aperiodic SRS overlapping in time with the PUCCH carrying only periodic CSI reports, the UE does not transmit the PUCCH, (iii) for semi-persistent SRS overlapping in time with the PUCCH 
For Claim 20, the limitation of “wherein the priority rule between the PUCCH and the guard period is identically configured to the priority rule between the PUCCH and the SRS in the SRS resource adjacent in time to the guard period such that: (i) for the guard period being adjacent to the SRS resource with aperiodic SRS, and overlapping in time with the PUCCH carrying only semi-persistent CSI reports, the UE does not transmit the PUCCH, and (ii) for the guard period being adjacent to the SRS resource with aperiodic SRS, and overlapping in time with the PUCCH carrying only periodic CSI reports, the UE does not transmit the PUCCH” is identical to claim 10 of Patent 11,018,822.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478